Citation Nr: 0429229	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  95-09 194A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	J. Carey Hill, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. L.T.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 until March 
1953.  He died on April [redacted], 1993.  The appellant is the widow 
of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1993 
rating decision of the Regional Office (RO) in Atlanta, 
Georgia that denied service connection for the cause of the 
veteran's death.

The appellant was afforded a personal hearing at the RO 
Atlanta, Georgia in December 1997.  The transcript of which 
is of record.  

This case was remanded by the Board dated in June 1998 and 
July 2003.


FINDINGS OF FACT

1.  The veteran's official death certificate reflects that he 
died in April 1993 of anoxic encephalopathy due to or as a 
consequence of cerebrovascular accident due to or as a 
consequence of cardiac arrest, due to or as a consequence of 
myocardial infarction.

2  At the time of death, service connection was in effect for 
varicose veins, rated 50 percent disabling, and hemorrhoids, 
rated zero percent disabling.

3.  Cardiovascular disease is not of service origin and is 
unrelated to the service connected varicose veins, 
hemorrhoids.

4.  A disability of service origin was not involved in the 
veteran's death.   

CONCLUSION OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Cardiovascular disease was not proximately due to or the 
result of a service connected disease or injury. 38 C.F.R. § 
3.310 (2004).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's service-connected 
varicose veins were materially implicated in the development 
of cardiovascular disease from which the veteran ultimately 
died.  She maintains that for these reasons, service 
connection for the cause of the veteran's death should be 
granted.  

At the outset, the Board points out that there has been a 
significant change in the law with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim currently being considered.  
She was provided copies of the June 1993, July 1996, and 
February 1998 rating actions, a January 1995 statement of the 
case, as well as supplemental statements of the case dated in 
September 1997, February 1998, April 2002 and May 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, the reasons for the determinations 
made regarding the claim, and the evidence which has been 
received in this regard.  In a letter dated in March 2004, 
the appellant was notified of the VCAA, and the information 
and evidence needed to establish her claim, and what evidence 
the VA would attempt to obtain on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that extensive VA and private records have 
been made available for review.  The veteran was afforded a 
personal hearing on appeal in December 1997 with a physician 
serving as her witness.  The claim underwent development at 
the Board in August 2002 and was remanded to the RO for 
further development in June 1998 and July 2003.  Opinions by 
two VA cardiovascular specialists were obtained on remand.  
The record discloses that VA has met its duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim being decided.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of unfair prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background 

The official death certificate reflects that the veteran died 
in April 1993 of anoxic encephalopathy due to or as a 
consequence of cerebrovascular accident due to or as a 
consequence of cardiac arrest, due to or as a consequence of 
myocardial infarction.  He was 62 years of age.  It was 
stated that an autopsy was performed.

At the time of death, service connection was in effect for 
varicose veins, rated 50 percent disabling, and hemorrhoids, 
rated zero percent disabling.  The combined evaluation was 50 
percent.

The service medical records reflect that several months after 
service entrance, the veteran was treated for complaints of 
bilateral leg pain diagnosed as varicose veins.  He underwent 
high and low ligation of the greater saphenous vein in June 
1951.  His blood pressure was taken a number of times during 
service and was shown to be normal.  He was hospitalized in 
November 1951 for complaints of pain in the legs.  His blood 
pressure was140/90.  The veteran was described as obese, and 
was observed for evidence of hypothyroidism.  A chest X-ray 
was normal.  The discharge diagnosis was obesity, exogenous.  
He was hospitalized in February 1952 for stomach pain and 
noted to have a blood pressure of 156/78 on admission.  
Cardiac evaluation indicated a soft systolic murmur over the 
precordium without thrill.  Heart rate was 80 with regular 
rhythm.  It was recorded that it could not determined if 
there was enlargement as the veteran was too obese.  The 
discharge diagnosis was acute gastroenteritis.  When examined 
in March 1953 for separation from service, a blood pressure 
reading of 118/66 was recorded.  The heart was evaluated as 
normal and chest X-ray was negative.  The summary of defects 
listed bilateral varicose veins and pes planus. 

The veteran underwent VA examination in March 1954 and 
complained of swelling of the legs.  General medical 
examination disclosed that at 5'11", he weighed 250 pounds.  
A blood pressure reading of 122/76 was noted.  No cardiac 
abnormality was reported.  A chest x-ray showed no 
abnormality of the heart.  Following examination, diagnoses 
included obesity, severe, and bilateral varicosities, lower 
extremities, moderate.  Upon physical examination for 
Application for [VA] Hospital Treatment or Domiciliary dated 
in August 1954, a blood pressure reading of 120/80 was 
recorded.  No cardiovascular symptoms or abnormal findings 
were noted. 

The veteran was admitted to Memorial Hospital in October 1966 
where he underwent vein stripping of both lower extremities.  
It was reported that he had a long history of varicose veins, 
bilaterally.  A blood pressure reading of 150/80 was recorded 
on that occasion.  The veteran's private doctors indicated in 
February 1967 that he had progressive and worsening bilateral 
varicosities with considerable pain that caused him to be 
incapacitated.

On VA examination in April 1967, the veteran stated that he 
was unable to work because he could not remain on his feet 
and legs due to considerable pain from varicose veins.  On 
examination, the veteran was described as extremely obese at 
304 pounds.  A chest X-rays showed the heart to be normal.  
The examiner alluded to the veteran's inability to work by 
virtue of obesity despite evidence of significant 
varicosities.  Following examination, a pertinent diagnosis 
of varicose veins, postoperative residuals with numerous 
dilated venules and hyperpigmentation was provided.  

His privet physician wrote in November 1967 that there had 
been progression in the veteran's varicosities of the thighs 
and lower legs, particularly after several hours of standing.  
It was felt that the varicose veins would progressively 
enlarge with increased disability.

The veteran stated on VA examination in January 1968 that he 
had aching, swelling, fluid, and extreme pain in both legs, 
especially on the right.  A comprehensive medical examination 
was performed noting that he had had eight vein stripping 
procedures in the past with continuing symptomatology.  The 
veteran stated that he was unable to work due to pain and 
swelling.  A chest X-ray was obtained showing no active 
disease.   

M. M. N., M.D., stated in January 1969 that the veteran had 
increasing complaints of pain, edema and numbness of the 
lower legs.  It was noted that he had been prescribed 
medication for increased circulation in the legs.  Dr. N. 
indicated that obesity was also a factor in the veteran's 
poor circulation.  It was felt that he would not achieve much 
improvement with additional surgery.  

The veteran was afforded a VA examination in June 1969.  
Following examination, a diagnosis of varicose veins, both 
legs, postoperative residuals with competent deep 
circulation, complicated by obesity, was rendered.  

VA outpatient clinical records dating from 1979 reflect 
continuing treatment for bilateral lower extremity 
varicosities.  Blood pressure readings were shown to be 
within normal limits.  Between February and March 1980, the 
veteran was noted to have venous insufficiency, bilaterally, 
marked by intermittent claudication.  It was recorded that he 
continued to be enormously obese.  In May 1980, there was 
evidence of marked venous congestion of both legs.  He was 
placed on Coumadin therapy for thrombophlebitis.  On VA 
examination in September 1981, it was reported that the 
veteran's symptoms were compatible with deep venous 
insufficiency.  A blood pressure reading of 140/78 was 
recorded at that time.  

By rating action dated in January 1982, the 10 percent rating 
for the service-connected varicose veins was increased to 30 
percent.  

The veteran wrote in January 1985 that he was diabetic and 
that his doctor had told him that his diabetes, hemorrhoids 
and varicose veins were all part of the same problem.  

A VA outpatient clinic note dated in February 1984 indicated 
that the veteran was a longstanding diabetic but was on no 
medication.  The examiner was of the opinion that the veteran 
was developing diabetic neuropathy in the arms and both lower 
extremities.  He was advised to bring his diabetes under 
control and lose weight.  In September 1984, a blood pressure 
reading of 170/98 was recorded and in December 1984 his blood 
pressures were 150/90 and 160/70.  Subsequent VA outpatient 
treatment records show that the veteran was treated for 
numerous disabilities including varicose veins and 
circulation problems.  

The veteran was hospitalized at a VA facility in August and 
September 1989 and was noted to have been diabetic for five 
years.  It was also recorded that he was on medication for 
chest pain of six to eight months' duration diagnosed as 
angina.  The appellant was hospitalized by the RO in April 
2002 in May 1990 for symptoms that included unstable angina.  
Diagnostic studies indicated the possibility of an old 
inferior infarct.  It was reported that he had the new onset 
of congestive heart failure which was mild, as well as 
electrocardiogram suggestive of inferior myocardial 
infarction with ischemic changes.  The veteran was 
subsequently transferred to another VA facility for cardiac 
catheterization and further management of his acute 
myocardial infarction.  Following findings of worsening 
varicose vein symptomatology, including 1-2+ pitting edema, 
the 30 percent disability rating for the service-connected 
varicosities was increased to 50 percent by the RO in April 
1992.

VA outpatient clinical records dating from 1987 were received 
showing that the veteran continued to be treated for numerous 
disabilities.  In July 1987 he requested evaluation for 
circulation problems in both legs.  Following 
electrodiagnostic studies in August 1987, the assessments 
included moderately severe peripheral neuropathy most likely 
secondary to diabetes.  A chest X-ray was obtained in May 
1990 that revealed moderate cardiomegaly.  An August 1991 
clinic entry noted complaints of "tremendous" pain in both 
legs.  In July 1992, diagnoses that included diabetes 
mellitus, atherosclerotic heart disease, peripheral arterial 
disease, exogenous obesity, and venous insufficiency were 
recorded.  Congestive heart failure was noted in December 
1992.  A chest X-ray at that time showed findings that 
included moderate cardiomegaly predominating in the left 
ventricle, aortic arteriosclerosis, pulmonary edema, and mild 
chronic obstructive pulmonary disease.  In April 1993, it was 
recorded that the veteran had been hospitalized since 
February 1993 for multiple problems and was on a ventilator.

A VA hospital discharge summary dated in April 1993 shows 
that that veteran had been admitted to Hutcheson Medical 
Center in mid February 1993 with acute myocardial infarction.  
It was reported that he was in cardiogenic shock and 
respiratory arrest at that time and was intubated.  It was 
noted that he was transferred to Memorial Hospital four days 
later still in multi-system organ failure with increased 
liver function test, decreased renal function and respiratory 
failure.  He underwent prolonged resuscitation attempts while 
at Memorial and suffered an apparent anoxic brain injury when 
his tracheostomy tube became dislodged.  It was reported that 
he subsequently went into a persistent vegetative state.  His 
family was informed that the prognosis was grim and he was 
transferred to the Nashville VA Medical Center for 
continuation of terminal care.  

Physical examination on admission to the VA facility 
indicated that the veteran was tachypneic, obese and 
unresponsive to verbal or noxious stimuli.  He had no corneal 
or gag reflexes.  There was no blinking to confrontation and 
doll's eyes were present.  The day after admission, the 
veteran was observed not to be making any respiratory 
efforts.  On arrival of the medical team, he was without 
palpable pulse, auscultatory cardiac rhythm or spontaneous 
respirations.  Resuscitation efforts were unsuccessful and he 
was pronounced dead.  Final diagnoses of anoxic 
encephalopathy and acute myocardial infarction were rendered.  

The VA performed an autopsy the following day noting that the 
veteran had been admitted with severe end-stage 
cardiovascular disease, and severe cerebral vascular disease 
with recent and remote infarctions, and evidence of a severe 
anoxic encephalopathy.  The examiner stated that significant 
findings at autopsy included severe three-vessel coronary 
artery disease with subtotal stenosis of the left anterior 
descending artery, several recent and remote myocardial 
infarctions, an old thrombus in the right atrial appendage, 
biventricular and biatrial eccentric hypertrophy, and 
afibrous and fibrinous pericarditis likely secondary to 
myocardial infarctions.  It was reported that there was 
evidence of severe intercerebral arteriosclerosis with a 
chronic loss of nerve cells consistent with chronic vascular 
insufficiency involving all sections of the brain which made 
him more susceptible to anoxic injury and change.  

It was also noted that the veteran had severe risks for 
cardiovascular disease and cerebral vascular disease 
including age, male sex, tobacco use and obesity 
[approximately 350 pounds].  The autopsy report concluded 
with diagnoses of atherosclerotic coronary and peripheral 
vascular disease manifested by severe three-vessel coronary 
artery disease, old right atrial appendageal thrombus, 
several recent and remote myocardial infarctions, 
cardiomegaly with biatrial and biventricular dilatation and 
hypertrophy, mild arteriolonephrosclerosis, and mild to 
moderate cerebral vascular disease.  It was noted that there 
was a history of long-term ventilatory support with evidence 
of heavy wet lungs, patchy focal consolidation and patchy 
mild emphysematous changes.  Additional findings included 
hepatosplenomegaly, chronic passive congestion, lipid 
depletion of adrenal glands and chronic gastritis.  
Postmortem blood cultures were positive for Staphylococcus 
Aureus.  

A death certificate was received in May 1993 showing that the 
veteran died in April 1993 from anoxic encephalopathy due to 
or as a consequence of cerebrovascular accident due to or as 
a consequence of cardiac arrest, due to or as a consequence 
of myocardial infarction.  A claim for VA death benefits was 
received in June 1993.

Received into evidence was extensive medical authority, 
including text from The Merck Manual, the Family Medical & 
Health Guide, the Family Medical Guide, Stedman's Medical 
Dictionary, and The World Book Encyclopedia, pertaining to 
cardiovascular disease processes, and the development and 
course of venous disorders, including varicose veins.  

In a November 1994 statement W. O. C., M.D., a physician in a 
family medical practice, indicated that the veteran suffered 
from several medical problems, including coronary artery 
disease, myocardial infarction, congestive heart failure, 
cardiogenic shock, renal failure and venous insufficiency.  
He stated that the veteran was at high risk for venous 
thrombosis, and that it, along with venous disease and 
pulmonary embolism could have contributed to his death in 
April 1993.  E. H, a chiropractor, stated in correspondence 
dated in March 1995 that he treated the veteran for 
approximately 20 years and that he suffered from low back 
pain and circulatory disease in both legs.  He stated that 
the veteran said his thrombosis or blood clot formation began 
while serving in the military.  Dr. H. believed that the 
veteran's early death was attributed to varicose veins and 
thrombosis causing circulatory failure.  L. A. T., M.D., 
indicated in February 1995 that in view of the medical 
history, death certificate and autopsy report, and the fact 
that the veteran was disabled because of varicose veins, it 
was his opinion that "varicosities did indeed play some 
measurable factor in the cause of death."

In correspondence dated in March 1995, the veteran's wife 
provided statements to the effect that her husband had severe 
varicosities which had led to a number of operations and 
required him to be on blood thinning medications to prevent 
blood clots.  She stated that his circulatory problems got 
worse over the 36 years they were married and that it was her 
belief that the severe varicose veins led to his early death.  
In another letter, the appellant detailed how she had 
obtained medical authority and clinical support for her 
belief that varicose veins contributed to the veteran's 
death.  She said that she had gotten clinical reports from 
two physicians who had treated her husband, one for many 
years, and another whom she had contacted and provided with 
the autopsy report and medical records, for an open and 
objective review.  She elaborated on the pathological course 
a very serious case of varicose veins could take that leading 
to the development of a blood clot that could travel to any 
area of the body and lead to a partial or total blockage of 
blood flow.

In a medical statement dated in July 1997, Dr. T., a 
physician in general surgery and medicine, stated that the 
veteran was disabled from the military because of severe 
varicosities.  The veteran had peripheral vascular disease 
characterized by repeated attacks of phlebitis and thrombus 
formation along with the dangerous creation of thrombi.  It 
was reported the latter were dislodged fragments of thrombus 
that broke away from their site of formation and were carried 
via the blood stream to another site where they eventually 
caused an infarction.  He stated this infarction could be 
lethal immediately, or cause a series of conditions that soon 
lead to the same end.

Dr. T. noted that varicosities and recurrent phlebitis are 
manifestations of peripheral vascular disease.  He stated 
that the first and primary diagnosis for the cause of death 
cited on the veteran's autopsy report of April 1993 was 
atherosclerotic coronary and peripheral vascular disease.  It 
was added that also listed among the findings on the autopsy 
report was right atrial thrombus which might well have 
originated from the various varicosities for which the 
veteran was disabled from service.  Dr. T. further commented 
that there was simply no way in which to escape the fact that 
the veteran did indeed die of peripheral vascular disease, a 
disease for which he was completely disabled from service.

VA outpatient clinical records dated between 1957 and 1968 
were subsequently received showing that the veteran was 
hospitalized between July and August 1957 for 
hemorroidectomy.  Chest X-rays were shown to be essentially 
normal.  Blood pressure readings fluctuated between normal 
and elevated, with a high of 140/100 recorded.  No diagnosis 
of hypertension was shown.  It was noted that he had varicose 
veins, but no findings or treatment for them was reported.  
The ensuing medical data reflect continuing treatment for 
varicose veins, as well as duplicates of clinical reports 
previously considered in this writing.

A hearing was held at the RO in November 1997 and testified 
to witnessing the veteran's severe and worsening pain, 
cramping and blood clots of the legs after they married in 
1956.  Dr. T. also presented testimony to the effect that he 
had reviewed the veteran's medical records, including the 
autopsy report, which showed that the veteran had peripheral 
vascular disease that had gotten progressively worse since 
its inception.  Dr. T. described peripheral vascular disease 
as a chronic inflammation of the veins and arteries, which 
affected the entire body, of which the legs were only one 
manifestation.  He related that characteristic of peripheral 
vascular disease was the formation of thrombus which could 
dislodge and travel anywhere in the body and block an artery, 
causing infarction which could have lethal effect, and that 
the veteran was on anticoagulants to prevent formation of 
clots.  It was noted that the autopsy report in this instance 
indicated a clot in the right atrium, and that this was 
coincident to and characteristic of peripheral vascular 
disease, especially thrombophlebitis.  Dr. T. stated that the 
autopsy report clearly indicated that the cause of death was 
peripheral vascular disease, and that it was his emphatic 
belief that a clot originating from the veteran's severe 
varicosities was one of the causes leading to death. 

In August 2001 the Director of Cardiac Catheterization 
Laboratory of a VA Medical Center reviewed the veteran's 
adjudication claims folder.  The physician set forth a 
comprehensive medical history of the veteran's various 
disabling conditions leading to death.  He stated that based 
on his review, the veteran went into cardiac arrest likely 
related to myocardial infarction complicated by cardiogenic 
shock and multi organ system failure leading to death.  It 
was found that there was no evidence to suggest that the 
veteran's severe cardiovascular disease was specifically 
related to military service as he had multiple cardiac risk 
factors including severe obesity, diabetes, hypertension, and 
tobacco abuse.  It was reported that these, in combination 
with genetic predispositions had been clearly established as 
prime risk factors for coronary atherosclerotic as well as 
peripheral arterial vascular disease.

The VA examiner pointed out that it was important to 
differentiate between peripheral arterial vascular disease 
and peripheral venous vascular disease.  He noted that the 
veteran had both, but that they were not causally related.  
He stated that the former was manifested by cerebral arterial 
vascular disease and the latter by varicose veins.  The 
examiner related that the veteran's lower extremity varicose 
veins were longstanding, and that although a precise cause 
could not be determined, they were likely exacerbated by his 
profound morbid obesity, but that there was no evidence to 
suggest that the varicose veins, even if fully manifest in 
April 1993, led directly to his death.  It was noted that 
while it was possible that thrombi from veins could embolize, 
there was no evidence that this occurred in the veteran's 
case.  

The examiner stated that, specifically, the autopsy findings 
demonstrated no evidence of pulmonary thrombi, and that 
evidence of an old right atrial appendage thrombus was by no 
means diagnostic of emboli from the periphery, particularly 
in patients with dilated atria as the veteran had.  It was 
added that even if there had been emboli from the periphery 
given the fact that his intra-arterial and intra-ventricular 
septa were intact, there was no way for such emboli to cross 
into the arterial circulation and cause the heart attack 
which triggered the series of events leading to his demise.  
The physician concluded that for these reasons, it was his 
opinion that no service-connected disability contributed 
substantially or materially to the veteran's death.  

In May 2004 the Chief, Division of Cardiology, of a VA 
Medical Center, reviewed the adjudication claims folder and 
commented upon the significance of elevated blood pressures 
recorded upon hospitalizations in November 1951 and February 
1952, and the cardiac murmur heard during an examination in 
February 1952 while in service.  

The examiner stated that while the veteran's blood pressure 
was shown to be elevated in November 1951 and February 1952 
by conventional standards, at no time in the chart, including 
his autopsy report, did the diagnosis of hypertension appear 
to have been recorded.  It was reported that the two episodes 
of elevated blood pressure were recorded at the time of 
presentation complaining of leg pain and during a febrile 
gastroenteritis episode, respectively.  It was noted that 
upon examination in February 1952, a soft systolic murmur 
over the precordium was heard, but that this appeared in no 
subsequent medical notes.

The examiner stated that based on review of the evidence and 
knowledge that it is a normal physiological response for 
blood pressure to be elevated during pain or febrile illness, 
it was unlikely that the veteran's elevated blood pressures 
during service had any significant implication for his 
subsequent blood pressure readings or medical course.  It was 
added that the pattern of blood pressures indicated suggested 
that at times when the veteran was well, and for at least a 
year after service, his blood pressure was normal, apparently 
without the use of any blood pressure-modifying medications.  
The examiner opined that this strongly suggested that 
elevated blood pressure recorded during acute illnesses were 
the result of normal, expected physiological responses to 
stress.  

The examiner also commented that the murmur heard in February 
1952 was also highly unlikely to have had any bearing on the 
veteran's medical course at any time after 1952.  He stated 
that this was based on the fact that soft systolic ejection 
murmurs are common during illness as the cardiac output 
increases.  It was added that, moreover, the autopsy report 
stated specifically that there was no valvular pathology to 
suggest that the murmur was anything other than functional in 
response to transiently increased flow across a valve during 
the veteran's illness.  The examiner concluded by stating 
that he concurred with the VA physician's conclusions as 
stated in his report of August 2001.

Analysis

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and organic disease of the nervous system, cancer, or a 
duodenal ulcer becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a disability 
that is proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310 (2002). In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A.  § 1310; 38 C.F.R. § 3.312 (2004).  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.

The service medical records show that the veteran had 
elevated pressure readings during hospitalizations in 
November 1951 and February 1952.  He was also found to have a 
soft systolic murmur over the precordium without thrills on 
the latter occasion.  However, the VA cardiologist in May 
2004 opined that transient elevated blood pressure recorded 
during acute illnesses in service were normal expected 
physiological responses to stress.  The examiner also found 
that the soft systolic ejection murmur recorded in February 
1952 was not other than a functional response to transiently 
increased flow across a valve during the veteran's illness.  
The examiner stated that this was common during illness, and 
was not confirmed by any valvular pathology in the autopsy 
report.  There is no medical evidence that contradicts this 
opinion.  Additionally, there is no post service clinical 
evidence in the record indicating that the veteran had or 
developed any cardiovascular disability within the year after 
discharge from active duty.  The Board thus finds under these 
circumstances that the cardiovascular disability from which 
the veteran died may not be directly or presumptively 
attributed to service.  

The appellant 's primary contention is that the service 
connected varicose veins were involved in the veteran's 
death.  The appellant has submitted several private medical 
opinions in support of her claim.  

In November 2004 Dr. C indicated the veteran was at high risk 
for thrombosis, and that it, along with venous disease and 
pulmonary embolism could have contributed to his death.  
However, there is no evidence in the clinical record that 
corroborates a finding that the veteran developed pulmonary 
embolism, or that a venous thrombosis was implicated in his 
death.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

Dr. H, a chiropractor, also resorted to speculation in March 
1995 in his belief that the veteran's early death was 
attributed to varicose veins and thrombosis causing 
circulatory failure.  The Board also finds that this opinion 
is also not sufficiently probative as it is shown to be based 
on the veteran's reported history of blood clot formation in 
service which is not demonstrated in this case.  Moreover, a 
chiropractor is not a specialist with respect to varicose 
veins or cardiovascular disease.  Therefore, his opinion is 
entitled to less evidentiary weight.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).

Dr. T., who reviewed that veteran's medical records and 
autopsy report testified in November 1997 that he believed 
that a clot originating from the veteran's severe 
varicosities was one of the causes leading to death in April 
1993.  He stated that the medical evidence supported his 
conclusion, specifically, the autopsy report of April 1993 in 
which peripheral vascular disease was listed as a primary 
cause of death.

As stated previously, this is a speculative opinion that is 
not corroborated in any of the clinical evidence.  Although 
the record reflects that the veteran was treated for 
thrombophlebitis in the years prior to his death, and was 
indeed placed on long-term anticoagulant therapy, there is no 
confirmation in the extensive clinical evidence showing that 
he developed a venous blood clot that led to a heart attack 
or stroke.  Dr. T. places reliance for his position on the 
autopsy report indicating that peripheral vascular disease 
was one of the primary diagnoses indicated on post mortem 
examination.  The Board observes that the autopsy examiner 
did not specify the nature of the peripheral vascular disease 
which contributed to the veteran's death.  

Also, the VA cardiovascular specialist in August 2001 clearly 
delineated two processes, arterial peripheral vascular 
disease and venous peripheral vascular disease, noting that 
the veteran had both and that they were not causally related.  
He indicated that that although thrombi from peripheral 
vascular disease could embolize, there was no evidence that 
this had occurred in the veteran's case as the autopsy did 
not document pulmonary thrombi.  He emphasized that evidence 
of an old right atrial appendage thrombus was not diagnostic 
of emboli from the periphery, particularly in patients with 
dilated atria as the veteran had.  The examiner was 
unequivocal in his assertion that even it there had been 
emboli from the periphery given the fact that the veteran's 
intra-arterial and intra-ventricular septa were intact, there 
was no way for such emboli to cross into the arterial 
circulation and cause the heart attack leading to the 
veteran's demise.  The examiner concluded that no service-
connected disability contributed substantially or materially 
to the veteran's death.  In May 2004, the second VA 
cardiologist concurred with this opinion.  

For the previously stated reasons, the Board places more 
probative value on the detailed and well-rationalized 
opinions of the VA cardiovascular specialists than in the 
findings of the private doctors, including Dr. T.  
Accordingly the Board finds that the service connected 
varicose veins were not causally related nor did they 
aggravate the cardiovascular disease.  As such, it is the 
judgment of the Board that a service- connected disability 
did not cause, hasten, or materially and substantially 
contribute to the veteran's death.  The Board sympathizes 
with the appellant with untimely loss of her husband.  
However, the evidence is not in relative equipoise to find a 
basis for service connection in this regard given the clear 
medical evidence against the claim.  In light of the 
foregoing, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  See 38 U.S.C.A. § 1310; 
38C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



